Citation Nr: 0612942	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for upper back/shoulder 
disability (claimed as pinched nerve).

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral elbow 
disability.

4.  Entitlement to service connection for a skin disorder of 
the hands and fingernails.

5.  Entitlement to service connection for deformities of the 
3rd and 4th fingers of the right hand.

6.  Entitlement to an initial compensable rating for the 
postoperative residuals of nasal surgery.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In a statement received in November 2005, the veteran claimed 
service connection for a big toe disability.  This is 
referred to the RO for appropriate development.  

The issues of service connection for bilateral elbow, 
bilateral knee, upper back/shoulder, and skin disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Deformities of the fingers of the right hand were first 
noted many years after service and are not causally related 
to service.  

2.  The veteran's nasal passage airways are not shown to be 
obstructed by 50 percent on both sides or 100 percent on one 
side.


CONCLUSIONS OF LAW

1.  Deformities of the 3rd and 4th fingers of the right hand 
were not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  The criteria for a compensable rating for postoperative 
residuals of nasal surgery have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in September 2003, December 2003, and May 
2005.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Additionally, a supplemental statement of the case in May 
2005 readjudicated the claims reviewed in this decision after 
the content-compliant notices had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

Because service connection for the finger deformities and a 
compensable evaluation for the nasal disability have been 
denied, any question as to the appropriate disability rating 
(fingers) or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for deformities of the 
fingers of the right hand 

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and certain disorders including arthritis 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA and private diagnoses of deformities of the 
3rd and 4th fingers of the right hand, as well as arthritis of 
the PIP joints, satisfy this element.   

However, there are problems with the second and third 
elements of Hickson.  Concerning the second element, evidence 
of incurrence or aggravation of a disease or injury in 
service, the veteran reported that he injured his fingers 
while erecting tents.  Significantly, however, there are no 
in-service complaints, findings or diagnoses regarding the 
fingers of the right hand.  

The earliest evidence documenting a right middle finger 
deformity is in 2000.  At VA examination in September 2000, 
the veteran reported that he injured his finger in 1999.  Not 
only is there an intercurrent injury to the finger that is 
unrelated to military service, there is no evidence of a 
deformity for approximately 8 years after service discharge.  
This is significant in that there was an extended period of 
time between service discharge and the showing of a right 
finger deformity that the veteran claims is related to 
military service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate right finger 
deformities to military service.  To attribute the veteran's 
right finger deformities to military service without 
objective medical evidence would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for right finger deformities.  

Entitlement to a higher evaluation for the postoperative 
residuals of nasal surgery

Service medical records relate that the veteran underwent a 
polypectomy in October 1969.  Post service records dated in 
May 1994 relate that septoplasty was performed.  Service 
connection was granted for residuals of a fractured nose, 
status post surgery in a February 2002 rating action.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO rated the veteran's service-connected status post 
nasal fracture under the provisions of Diagnostic Code 6502.  
Under Diagnostic Code 6502, a 10 percent evaluation is 
warranted for deviation of nasal septum due to trauma with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.

A VA examination was conducted in September 2000.  The 
veteran reported that he had to put forth a lot of effort to 
breathe.  On examination he had good nasal airway with 
essentially a straight nasal septum.  He had sinus X-rays 
which were normal.  

Based on the record the Board finds that the evidence does 
not show 50 percent obstruction of both nasal passageways or 
100 percent obstruction of one.  Thus, the criteria for a 
higher rating are not met.


ORDER

Service connection for deformities of the fingers of the 
right hand is denied.  

Entitlement to an initial compensable rating for the 
postoperative residuals of nasal surgery is denied.

REMAND

The veteran contends that he has residual joint disabilities 
sustained during military service.  The service medical 
records relate that the veteran received treatment for left 
rhomboideus muscle spasm, right knee inflammation, and left 
elbow pain.  Beside the complaints of pain, VA examinations 
have been unable to discover any positive findings regarding 
these joints.  A private physician in April 2004 diagnosed 
polyarthralgia and indicated that the veteran had chronic 
worsening polyarthralgia that was more than likely related to 
an unknown exposure in the Gulf War.  A VA examiner in May 
2005 determined there were no objective findings associated 
with these complaints.  To satisfy the regulatory criteria, a 
further question should be asked.  

The RO has not provided the veteran with the laws and 
regulations regarding service connection for an undiagnosed 
illness.

The veteran received dermatological care during service for 
various skin conditions.  Post service diagnoses have 
included dermatitis, hyperkeratosis, and onychomycosis.  
Although a VA skin examination was conducted in September 
2000 there was no discussion of the veteran's in-service 
treatment or an opinion regarding whether the currently 
diagnosed skin disorders are related to military service.  
Further examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims 
folder to the Nashville VA Medical Center 
for an addendum by the May 2005 Gulf War 
examiner (or suitable substitute if that 
examiner is unavailable).  The examiner 
should state whether, with respect to the 
knee, elbow, and posterior shoulder 
pains, there are objective indications of 
chronic disability-not limited to 
medical findings, but also "non-medical 
indicators that are capable of 
independent verification."  The veteran 
may be re-examined if the examiner 
determines it is necessary.  

2.  The RO should make arrangements with 
the Murfreesboro, Tennessee, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA skin examination in 
September 2000 (or, if unavailable, to 
another appropriate VA reviewer) in order 
to review the claims folder.  Attention 
is invited to records showing an "on and 
off" rash (August 6, 1980) and papular 
lesions on both hands and feet (August 6, 
1981).  The examiner should provide 
opinion as to whether the veteran's 
currently diagnosed skin conditions of 
the hands and nails are at least as 
likely as not (that is, a probability of 
50 percent or better) related to his 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner must 
provide a comprehensive report containing 
the rationale for the opinions expressed.  

3.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the laws and regulations that 
pertain to service connection for an 
undiagnosed illness and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


